 In the Matter of KING FEATURES SYNDICATE, INC.andCHICAGO NEWS-PAPER GUILD LOCAL 71 OF THE AMERICAN NEWSPAPER GUILD, AFFILI-ATED WITH THE C. I. O. 'In the Matter ' of KING FEATURES SYNDICATE, INC. (INTERNATIONAL-NEWS SERVICE)andPHILADELPHIA-CAMDEN NEWSPAPER GUILD, AFFIL-IATED WITH THE AMERICAN NEWSPAPER GUILDIn the Matter of KING FEATURES SYNDICATE, INC. (INTERNATIONALNEWS SERVICE)andHARRISBURG NEWSPAPER GUILD, AFFILIATED WITHTHE AMERICAN NEWSPAPER GUILDIn the Matter of KING FEATURES SYNDICATE, INC. (INTERNATIONALNEWS SERVICE)andPITTSBURGH NEWSPAPER GUILD, LOCAL No. 61,AFFILIATED WITH THE AMERICAN NEWSPAPER GUILDIn the Matter Of KING FEATURES SYNDICATE, INC. (INTERNATIONALNEWS SERVICE)andSAN FRANCISCO-OAKLAND NEWSPAPER GUILDAFFILIATED WITH THE AMERICAN NEWSPAPER GUILDIn the Matter of KING FEATURES 'SYNDICATE, INC. (INTERNATIONALNEWS SERVICE)andLos ANGELES NEWSPAPER GUILD, AFFILIATED WITHTHE AMERICAN NEWSPAPER GUILD, CIOCases Nos. B-3890 through R-3895, respectively.DecidedNovember 2,194.Jurisdiction:news gathering and transmitting industry.Practice and Procedure:petition dismissed where there was no appropriate unitwithin its scope; separateunits comprisingeditorial employees at each ofseveral bureaus of Company held inappropriate in view of history of organiza-tion of Company employees on a broader basis.Messrs. Thomas A. Brennanand E. M.Gundy,of New York City, forthe Company.Isserman, Isserman ct Kapelsohn,byMr. Abraham J. Isserman,ofNewark, N. J., for the Guild.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by the Chicago, Philadelphia-Camden,Harrisburg,Pittsburgh, San Francisco-Oakland, and Los Angeles lo-45 N. L.R. B., No. 46.302 KING FEATURES-SYNDICATE, INC,,-303cals of the American Newspaper Guild; affiliated with the.C.: I.O.,herein collectively called the Guild,alleging that questions affectingcommerce had arisen concerning the representation of employees ofKing Features Syndicate,Inc., herein called the Company,in its Inter-national News Service bureaus in Chicago,Illinois;Philadelphia,Harrisburg,and Pittsburgh,Pennsylvania;and San Francisco andLos Angeles,California,the National Labor Relations Board con-solidated the cases and.provided for an appropriate hearing upon duenotice before Lester Asher,Trial Examiner.Said hearing was heldat Chicago,Illinois, on May 26, 27, and 28, 1942.The Company andthe Guild appeared,participated,and were afforded full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On June 26,1942, the parties,withthe approval of the RegionalDirector for the Thirteenth Region(Chicago, Illinois),filed a stipula-tion with the Board correcting the record.This stipulation is herebyapproved and is accordingly made part of the record.On July 31 and August 1, 1942,respectively,the Company and theGuild filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYKing Features Syndicate, Inc., is a wholly owned subsidiary 'of theHearst Corporation and has its principal offices and place of businessin New York City. The Company consists of three major divisions,namely, the Features Service, the' International News Photos, andthe International News Service.The International News Service,which alone is involved in these proceedings, gathers and transmitsnews from and to all parts of the world. The division has its ownexecutives and maintains physically separated offices in New YorkCity and throughout the rest of the country'The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDChicago Newspaper Guild, Local 71, Philadelphia-Camden News-paper Guild, Harrisburg Newspaper Guild, Pittsburgh NewspaperGuild, Local No. 61, San Francisco-Oakland Newspaper Guild, and'By stipulation of the parties,these factsregarding the business of the Company arebased upon the record and decision inMatter of` King Features Syndicate,Inc,andAmerican NewspaperGuild,et at ,23 N L R. B. 1174 304DECISIOSTS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Newspaper Guild, are all affiliated with the AmericanNewspaper Guild, which in turn is affiliated with the Congress ofIndustrial Organizations.Each local Guild admits to membershipemployees of the Company.III.THE ALLEGED APPROPRIATE UNITSThe Guild requests that separate units be established in the follow-ing International News Service bureaus of the Company : Chicago,Illinois, Philadelphia, Pittsburgh, and Harrisburg, Pennsylvania, andSan Francisco and Los Angeles, California. The Guild would includein each unit all the editorial employees 2 in the local office of the Inter-national News Service,, excluding the bureau manager, the divisionmanager, if any, sales personnel,, Hearst wire men, part-time employeesworking regularly less than 20 hours a week, and, temporary em-ployees.The Company stipulated to the categories of employeesincluded in and excluded from the units, but contends that its entireInternationalNews Service system should constitute a singleappropriate unit.The Company maintains International News Service bureaus in29 cities in the United States, which are connected by telegraph wiresleased from the American Telephone and Telegraph Company. Sevenof the bureaus are centralized relay points through which news to andfrom outlying bureaus must pass to gain the fullest distribution. Suchrelay stations sort out the incoming news, edit it and condense it inmany instances, and determine what is to be relayed and where it isto be relayed,Of the 6 bureaus involved in these proceedings, theChicago, Philadelphia, and San Francisco bureaus are relay stations.The Chicago bureau is the principal relay station of the entire system,being situated, as it were, in the center of the web.All InternationalNews Service news from the East to the West passes' through theChicago bureau, and vice versa, and_all news from the Southeast andSouthwest is relayed through Chicago.The Philadelphia bureau is a minor relay station connecting, a Penn-sylvania State wire circuit to the national circuit.All InternationalNews Service news to and from Pennsylvania passes through the Phil-adelphia bureau.The Harrisburg and Pittsburgh bureaus are sta-tions on the Pennsylvania State wire and are not otherwise connectedwith the national wire hook-up.The San Francisco bureau is likewisea`minor relay station. _It connects the East-West trunk wire with aline running from Seattle,Washington, down the Pacific Coast toSouthern California.Ordinarily, International News Service news1, 2 The parties agreed that "all the editorialemployees"excludes all employees in jobswhich render them eligible to join the Commerical Telegrapheis Union. KING FEATURES SYNDICATE, INC.305to and from the Pacific Coast passes through the San Francisco bureau.The Los Angeles,bureau is one of the stations located on the PacificCoast wire.IAt the time of the hearing,the Chicago bureau employed 22 editorialemployees within the unit requested by the Guild, the Philadelphiabureau 4, Harrisburg 3, Pittsburgh 3, San Francisco 9, and LosAngeles 7.The affairs of the International News Service are managed fromNew York City. This is evidenced by the factthat each bureau sendsits expense accounts and pay rolls to New York City where checks areissued.New'personnel is hired at the local bureaus only after consentof the NewYork Cityoffice in the person of Barry Faris, editor-in-chief of the InternationalNews Service,and after his approval of thebureau nominee.Faris determines the salary, hours, and working con-ditions of the employees in the bureaus.The Chicago bureau managertestified that his recommendations to Faris on hiring were usuallyfollowed.In the case of discharging,the bureau manager has thepower to remove an employee,but final authority to discharge restsupon the New York City office.The bureau manager recommends toNew York City any disciplinary action.The Chicago bureau mana-ger testified further that he made recommendations for wage increases,but that,these recommendations were not generally followed. It isclear from the record that requests for raises are,expected to be madethrough the bureau manager. Likewise,grievances usually passthrough the bureau manager toNew York City,although some em-ployees take them directly to New York.Matters of 2 or 3 days'leave are also taken up with that office.-The history of collective bargaining relations between the Guildand the Company extends back to 1936,when the Guild first begannegotiating on behalf of International News Service and InternationalNews Photos employees.In April 1937 the Company set up a unilat-eral statement of policy covering International News Photos employeesthroughout the country,commonly referred to as the bulletin board'agreement.Negotiations continued thereafter,and the bulletin boardagreement was extended by the Company.The Guild ultimately re-fused to sign a contract for International News Photos employees un-less the Company would also sign a nation-wide contract for Interna-tional News Service employees.In May 1938 the Guild and the Company entered into a consentelection agreementwhich providedfor an election in which employees-of all three divisions of the Company,excluding telegraphers, wouldbe eligible to vote.The Guild lost this election,and thereafter, inDecember 1938, the Company refused to bargain for the employeesof the International News Photos'separately,contending that the493508-43-vol 45-20' 306DECISIONS OFNATIONALLABOR RELATIONS BOARDconsent election had fixed a company-wide unit, as apart from a sys-tem-wide unit, as appropri ate for collective bargaining purposes.TheGuild then petitioned the Board for a nation-wide International NewsPhotos unit, and the Board found such a unit to be appropriate.'TheGuild was subsequently certified as the collective bargaining represen-tative of International News Photos employees, and now has a contractcovering them 4In September 1941 the Guild petitioned the Board for a nation-wideInternational News Service unit, but this petition was withdrawn onNovember 12, 1941, with the Board's consent. The Guild now admitsnot only that it has sought to represent all editorial employees of theInternational News Service and in the past has taken the position thata nation-wide International News Service unit was appropriate, butadmits that a nation-wide International News Service unit would,under certain circumstances, still be appropriate. It asserts, however,that it does not at present command a majority of all the editorial em-ployees of International News Service, and that collective bargainingshould be 'made an immediate possibility for the employees in thosebureaus in which it claims a majority, namely, the six bureaus hereinvolved.The foregoing facts distinguish this case from'our decisioninMat-ter of Associated PressandThe American Newspaper Guild,5 N. L.R. B. 43. There we found individual bureau units to be appropriate,resting our decision in part upon the extent of employee self-organiza-tion.That principle is not applicable here where the Guild has organ-ized one system of the Company, the International News Photos, on anation-wide basis, has attempted to organize the International NewsService upon a similar basis, has taken part in one nation-wide elec-tion, and having failed in its attempt to organize the entire Interna-tional News Service system, now seeks to carve out several smaller -units.Under all the circumstances, we find that the units requestedby the Guild are inappropriate for the purposes of collective bar.gaining within the meaning of Section 9 (b) of the Act.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining units soughtto be established by the petitions are not appropriate, we find that noquestion concerning the representation of employees of the Company8Matter ofKing Features Syndicate,Inc,andAmerican Newspaper Gerold,et at, 23NLRB 117441n the same proceeding, the Board also found that the employees of the Featuresdivision constituted an appropuate unitThereafter.Kingsyn Employees Association, anunaffiliated labor organization,was certified as the collective bargaining representative ofemployees in this unit, after an election in which it alone participatedIt now has a.contract covering employees in this unit. KING FEATURES SYNDICATE, INC.307in an appropriate unit, has arisen within the meaning of Section 9 (c)of the Act.ORDERUpon the basis-of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petitions for investigation andcertification of representatives of employees of King Features Syndi-cate, Inc., filed by the Chicago, Philadelphia-Camden, Harrisburg,Pittsburgh, San Francisco-Oakland, and Los Angeles locals of theAmerican Newspaper Guild, affiliated with the C. I. 0., be, and theyhereby are, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.-